Exhibit 10.330

 

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
2004 Stock Incentive Plan (the “Plan”). Your Restricted Stock Units are granted
subject to the following terms:

 

Name of Recipient:    Total Number of Restricted Stock Units Granted:    Fair
Market Value per Restricted Stock Unit:    Total Fair Market Value of the Award:
   Grant Date:    Vesting Schedule:    So long as you remain in service in good
standing and subject to the terms of the Restricted Stock Unit Agreement, the
Restricted Stock Units subject to this award will become vested and
distributable on the following dates and in the following amounts, subject to
the restrictions below:



--------------------------------------------------------------------------------

Percentage of the

Total Number of

Restricted Stock

Units Granted

under this Award

That Will Vest

  

Vesting Date

25%    1st Anniversary of Grant Date 25%    2nd Anniversary of Grant Date 25%   
3rd Anniversary of Grant Date 25%    4th Anniversary of Grant Date

 

Restricted Stock Units are an unfunded and unsecured obligation of Schwab. Any
vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as provided in the Restricted Stock Unit
Agreement.

 

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Restricted Stock Unit
Agreement and the Plan carefully, as they explain the terms and conditions of
this award. You agree that Schwab may deliver electronically all documents
relating to the Plan or this award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
Schwab is required to deliver to its stockholders. By accepting this award, you
agree to all of the terms and conditions described above, in the Restricted
Stock Unit Agreement and in the Plan, and you have no right whatsoever to change
or negotiate such terms and conditions.

 

2



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Units    No payment is required for the Restricted Stock Units that
you are receiving. Restricted Stock Units are an unfunded and unsecured
obligation of Schwab. Vesting    Subject to the provisions of this Agreement, a
Restricted Stock Unit becomes vested and distributable as of the earliest of the
following:    (1)    The applicable Vesting Date for the Restricted Stock Unit
indicated in the Notice of Restricted Stock Unit Award.    (2)    Your death.   
(3)    Your disability.    (4)    Your separation from service, if the
separation qualifies as a retirement or a severance eligible termination
(provided that vesting shall occur upon a severance eligible termination only to
the extent provided in The Charles Schwab Severance Pay Plan (or any successor
plan)).    (5)    A change in control.    Unvested units will be considered
“Restricted Stock Units.” If your service terminates for any reason, then your
Restricted Stock Units will be forfeited to the extent that they have not vested
before the termination date and do not vest as a result of the termination. This
means that the Restricted Stock Units will immediately revert to Schwab. You
will receive no payment for Restricted Stock Units that are forfeited. Schwab
determines when your service terminates for this purpose. For all purposes of
this Agreement, “service” means continuous employment as a common-law employee
of Schwab or a parent corporation or subsidiary of Schwab, and “subsidiary”
means a subsidiary corporation as defined in section 424(f) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

3



--------------------------------------------------------------------------------

Definition of Fair Market Value    Fair market value means the average of the
high and low price of a Share (as defined below) as reported on NASDAQ on the
applicable determination date. Definition of Disability    For all purposes of
this Agreement, “disability” means that you have a disability that qualifies as
such under section 409A of the Code and due to which you have been determined to
be eligible for benefits under Schwab’s long-term disability plan. Definition of
Retirement    If you are an employee of Schwab and its subsidiaries,
“retirement” means a separation from service for any reason other than death at
any time after you attain age 55, but only if, at the time of your separation,
you have been credited with at least 10 years of service and have completed at
least two years of service after the Grant Date indicated in the Notice of
Restricted Stock Unit Award.    The phrase “years of service” above has the same
meaning given to it under The SchwabPlan Retirement Savings and Investment Plan
(or any successor plan). Definition of Severance Eligible Termination    For all
purposes of this Agreement, “severance eligible termination” means a separation
from service entitling you to severance benefits under The Charles Schwab
Severance Pay Plan (or any successor plan). Definition of Change in Control   
For all purposes of this Agreement, “change in control” means an event that
qualifies as a change in control event under section 409A of the Code and as a
change in control as defined in the Plan. Definition of Separation From Service
   For all purposes of this Agreement, “separation from service” means a
separation from service as defined under section 409A of the Code. Payment of
Shares    Any vested Restricted Stock Units will be paid in shares of Common
Stock of The Charles Schwab Corporation (“Shares”) as provided herein. Shares
that have become vested and distributable under this Agreement shall be
distributed as follows:    (1)    Shares that vest and become distributable on a
Vesting

 

4



--------------------------------------------------------------------------------

      Date shall be distributed within 30 days of the Vesting Date.    (2)   
Shares that vest and become distributable on death, disability or a change in
control, shall be distributable within 90 days of such event.    (3)    Shares
that vest and become distributable on a separation from service (either a
retirement or a severance eligible termination) shall be distributed within 90
days of the separation from service. Generally, for severance eligible
terminations, the distribution date shall be the “termination date” specified in
the notice under The Charles Schwab Severance Pay Plan. Notwithstanding the
foregoing, if at the time of your separation from service, you are a “specified
employee”, you will receive your Shares six months after your separation from
service. “Specified Employee” means a “specified employee” within the meaning of
section 409A of the Code and any regulatory guidance promulgated thereunder,
provided that in determining the compensation of individuals for this purpose,
the definition of compensation in Treas. Reg. § 1.415(c)-2(d)(2) shall be used.
Restrictions on Stock Units    You may not sell, transfer, pledge or otherwise
dispose of any Restricted Stock Units without Schwab’s written consent. Schwab
will deliver Shares to you only after the Restricted Stock Units vest and after
all other terms and conditions in this Agreement have been satisfied.    You may
make a gift of Restricted Stock Units to your spouse, children or grandchildren
or to a trust established by you for the benefit of yourself or your spouse,
children or grandchildren. However, a transferee of Restricted Stock Units must
agree in writing on a form prescribed by Schwab to be bound by all provisions of
this Agreement as a condition for the transfer prior to the Restricted Stock
Units becoming vested. Delivery of Shares After Death    In the event that
Shares are distributable upon your death, the Shares will be delivered to your
beneficiary or beneficiaries. You may designate one or more beneficiaries by
filing a beneficiary designation form. You may change your beneficiary
designation by filing a new form with

 

5



--------------------------------------------------------------------------------

   Schwab at any time prior to your death. If you do not designate a beneficiary
or if your designated beneficiary predeceases you, then your Shares will be
delivered to your estate. Restrictions on Resale    You agree not to sell any
Shares at a time when applicable laws, Schwab’s policies or an agreement between
Schwab and its underwriters prohibit a sale. This restriction will apply as long
as your service continues and for such period of time after the termination of
your service as Schwab may specify. Withholding Taxes    Shares will not be
distributed unless you have made acceptable arrangements to pay any applicable
withholding taxes that may be due as a result of the distribution. With Schwab’s
consent, these arrangements may include without limitation withholding Shares
that otherwise would be distributed to you. In its sole discretion, Schwab may
withhold the minimum number of whole Shares, valued at the fair market value on
the Vesting Date, required to satisfy such applicable withholding taxes. Any
residual amount of applicable withholding taxes, i.e., amounts of less than the
fair market value of a Share, may be deducted from your pay. Notwithstanding the
foregoing, any withholding taxes due prior to distribution of Shares (e.g.,
under section 3121(v)(2) of the Code) shall be automatically deducted from your
pay, and you may not make any election as to how these withholding taxes are
paid. If withholding taxes are due and you have terminated employment,
applicable withholding taxes will be deducted from your Schwab brokerage
account. You are responsible for having sufficient funds in your Schwab
brokerage account to cover these withholding taxes at the time they are due. No
Stockholder Rights    Your Restricted Stock Units carry no voting or other
stockholder rights. You have no rights as a Schwab stockholder until your
Restricted Stock Units are settled by issuing Shares. Contribution of Par Value
   On your behalf, Schwab will contribute to its capital an amount equal to the
par value of the Shares issued to you. Dividend Equivalent Rights    If Schwab
pays cash dividends on Shares, you will receive cash equal to the dividend per
Share multiplied by the

 

6



--------------------------------------------------------------------------------

   number of unvested Restricted Stock Units. Each such payment shall be made as
soon as practicable following the payment of the actual dividend, but in no
event beyond March 15th of the year following the year the actual dividend is
paid. No Right to Remain Employee    Nothing in this Agreement will be construed
as giving you the right to be retained as an employee, contingent worker or
director of Schwab and its subsidiaries for any specific duration or at all.
Limitation on Payments    If a payment from the Plan would constitute an excess
parachute payment under 280G of the Code or if there have been certain
securities law violations, then your award may be reduced or forfeited and you
may be required to disgorge any profit that you have realized from your award.
   If a disqualified individual receives a payment or transfer under the Plan
that would constitute an excess parachute payment under 280G of the Code, such
payment will be reduced, as described below. Generally, someone is a
“disqualified individual” if he or she is (a) an officer of Schwab, (b) a member
of the group consisting of the highest paid 1% of the employees of Schwab or, if
less, the highest paid 250 employees of Schwab, or (c) a 1% stockholder of
Schwab. For purposes of the section on “Limitation on Payments,” the term
“Schwab” will include affiliated corporations to the extent determined by the
independent auditors most recently selected by the Schwab Board of Directors
(the “Auditors”) in accordance with section 280G(d)(5) of the Code.    In the
event that the Auditors determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount; provided, however, that the Compensation Committee may
specify in writing that the award will not be so reduced and will not be subject
to reduction under this section.

 

7



--------------------------------------------------------------------------------

   For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.    If the Auditors determine that any Payment would be
nondeductible because of section 280G of the Code, then Schwab will promptly
give you notice to that effect and a copy of the detailed calculation of the
Reduced Amount. The Auditors will determine which and how much of the Payments
will be eliminated or reduced (such that the aggregate present value of the
Payments equals the Reduced Amount). Schwab will notify you promptly of the
Auditor’s determination. Present value will be determined in accordance with
section 280G(d)(4) of the Code. The Auditors’ determinations will be binding
upon you and Schwab and will be made within 60 days of the date when a Payment
becomes payable or transferable.    As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors, it is possible that Payments will have been made by Schwab
which should not have been made (an “Overpayment”) or that additional Payments
which will not have been made by Schwab could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount. In the event that the Auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against you or Schwab which the Auditors believe
has a high probability of success, determine that an Overpayment has been made,
the amount of such Overpayment will be paid by you to Schwab on demand, together
with interest at the applicable federal rate provided in section 7872(f)(2) of
the Code. However, no amount will be payable by you to Schwab if and to the
extent that such payment would not reduce the amount which is subject to
taxation under section 4999 of the Code. In the event that the Auditors
determine that an Underpayment has occurred, such Underpayment will promptly be
paid or transferred by Schwab to or for your benefit, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code, provided
that no such Underpayment related to Shares distributable under this Agreement
shall be paid beyond the deadline for making such payments under section 409A of
the Code.

 

8



--------------------------------------------------------------------------------

Claims Procedure    You may file a claim for benefits under the Plan by
following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. Plan Administration   
The Plan Administrator has discretionary authority to make all determinations
related to this award and to construe the terms of the Plan, the Notice of
Restricted Stock Unit Award and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Schwab stock,
the number of Restricted Stock Units that remain subject to forfeiture will be
adjusted accordingly. Severability    In the event that any provision of this
Agreement is held invalid or unenforceable, the provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware. The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. This Agreement, the Notice of Restricted Stock

 

9



--------------------------------------------------------------------------------

   Unit Award and the Plan constitute the entire understanding between you and
Schwab regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement, signed by both parties and approved by the
Compensation Committee. If there is any inconsistency or conflict between any
provision of this Agreement and the Plan, the terms of the Plan will control.

 

10